Citation Nr: 0804894	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a right foot disability.

2.  Entitlement to a disability rating higher than 10 percent 
for a left foot disability.

3.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia with arthritis of the right knee.

4.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia with arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


REMAND

Unfortunately, the veteran's original claims folder has been 
lost.  As a result of this, a Travel Board hearing scheduled 
for December 2005 was cancelled by the RO.  The claims folder 
was rebuilt in December 2006, but the veteran's Travel Board 
hearing has not been rescheduled.  The record does not 
reflect that the veteran has withdrawn his request for such a 
hearing.

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal. 


							(CONTINUED ON NEXT PAGE)

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


